PER CURIAM.
We affirm the trial court’s order denying appellant’s petition for writ of habeas corpus raising issues which have been raised numerous times and rejected by the trial court and by this court. Also, we prohibit appellant from filing any further pleadings with this court raising the issues presented in the petition for writ of habeas corpus which the trial court denied. See sec. 924.051(9), Fla. Stat. (1997), (providing that Legislature intends that terms and conditions of collateral review and procedural bars to collateral review be strictly enforced). We forewarn appellant that a prisoner who is found to have brought a frivolous suit, action, claim, proceeding, or appeal in any court is subject to having all or any part of his or her gain time forfeited. § 944.28(2)(a), Fla. Stat. (1997).
AFFIRMED.
FARMER, SHAHOOD and TAYLOR, JJ., concur.